IN THE COMMONWEALTH COURT OF PENNSYLVANIA


County of Berks,                       :
                        Petitioner     :
                                       :
                   v.                  :   No. 170 M.D. 2018
                                       :
Pennsylvania Office of Open            :
Records and ALDEA – The                :
People’s Justice Center,               :
                         Respondents   :


PER CURIAM                           ORDER


      NOW, March 7, 2019, it is ordered that the above-captioned Memorandum
Opinion, filed January 3, 2019, shall be designated OPINION and shall be
REPORTED.